Citation Nr: 1450167	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-17 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1976 to August 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Sleep apnea had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Service treatment records are silent for complaints or treatment for sleep apnea.

Private treatment records show that the Veteran was diagnosed with mild to moderate obstructive sleep apnea syndrome in April 1999.  Private treatment notes from Dr. N. Inhaber, dated May 1999, May 2000 and May 2001, reflect that the Veteran was using a continuous positive airway pressure (CPAP) machine for his condition.   

VA treatment records dated in October 2009 show that the Veteran was using a CPAP for his sleep apnea.

The Veteran submitted a statement from his wife, which was received at the RO in December 2009.  While in service, she observed the Veteran not sleeping well and snoring heavily.  At times he would stop breathing and she would have to shake him to wake him up.  

The Veteran was afforded a VA examination in September 2014 pursuant to the Board's June 2014 remand.  The examiner noted the Veteran's positive sleep apnea study in 1999, diagnosing him with the disorder and noted that the Veteran had complained of daytime somnolence, non-restorative and restless sleep.  She opined that it was less likely as not that the Veteran's sleep apnea was caused by or a result of his time in service.  She stated that the Veteran was diagnosed three years after service.  She noted that the Veteran had gained a significant amount of weight from the beginning of service to the end of service, which was a risk factor for sleep apnea.  However, she stated that weight does not infer a definite diagnosis of sleep apnea.  The examiner also noted that despite the Veteran's wife statement, the Veteran denied having any problems sleeping and any ear, nose and throat problems for shortness of breath on his separation examination.  

After a complete review of the record, the evidence reflects a current diagnosis of sleep apnea.  While the Veteran's service treatment records do not document treatment or complaints for sleep apnea, his wife has stated that while in service, he suffered from problems breathing while he slept.  Further, in private treatment notes, the Veteran indicated that he suffered from daytime somnolence, non-restorative and restless sleep.  The statements from the Veteran and his wife are competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau, 492 F.3d at 1372.  The evidence of record establishes in-service sleep problems.

Having established a current disability and in-service sleep problems, the dispositive issue in this case is whether there is a nexus between the current disability and active service.  

The Board finds that the required nexus has been established.  Although the VA examiner opined that the Veteran's current sleep apnea is not related to his service, the Board finds the examiner's opinion is unpersuasive.  In the report, the examiner acknowledged that the Veteran suffered from sleep apnea and that his wife had observed his difficulty sleeping while is service.  However, the examiner focused on treatment records which did not reflect treatment for sleep apnea until 1999.  The examiner's conclusion considered the lack of medical evidence documenting the Veteran's sleep apnea while in service, and his diagnosis three years after separation, rather than the Veteran's competent, credible and probative statements regarding recurrent symptoms.  See Dalton v. Nicholson, 21 Vet. App. 12, 39-40 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

Further, the examiner discussed the incorrect criteria regarding when a diagnosis can be provided for a disability.  Service connection may be granted for any disease diagnosed after service when the evidence establishes that it was incurred in service; no time limit for postservice diagnosis is established.  38 C.F.R. § 3.303(d).  As in this case, a lack of a diagnosis within a year after separation from service is not detrimental to the claim.

In light of the unpersuasive VA medical nexus opinion, the Board finds that the competent and credible lay reports from the Veteran and his wife of a recurrent sleep apnea disorder, since his disorder manifested in service, are sufficient to establish a nexus, which substantiates the claim.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Their lay evidence is persuasive as the Veteran served for a number of years in service, he was diagnosed with sleep apnea somewhat shortly after service and the complained of symptoms that formed the basis of the diagnosis in 1999 were the same he experienced in service.  Common sense dictates a connection to service without sufficient evidence of a post-service intercurrent cause.

For these reasons, and in resolving reasonable doubt in the Veteran's favor, service connection is warranted for sleep apnea.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


